[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 14, 2007
                              No. 06-15816                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-00021-CR-4-RH

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

GANGSTA' KO-LOF BISHOP GOSPIDON,
a.k.a. Derrick Johnson,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 14, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Gangsta’ Ko-Lof Bishop Gospidon appeals his jury convictions for
conspiracy to distribute and possess with intent to distribute more than five grams

of cocaine base, in violation of 21 U.S.C. §§ 841 and 846, distribution of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), distribution of more

than five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(iii), knowing possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924, and possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).

      Gospidon argues on appeal that the indictment was defective on its face

because it failed to specifically name his co-conspirators. He acknowledges that

we have held that the indictment need not provide the names of co-conspirators,

but he asserts that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147

L.Ed.2d 435 (2000), requires a different result, as it strengthened Sixth

Amendment and due process protections. However, we have reaffirmed our

position that the indictment need not provide the names of co-conspirators after

Apprendi. See United States v. Arbane, 446 F.3d 1223, 1228, n.8 (11th Cir. 2006).

      He further argues that the government’s failure to list the names of the co-

conspirators in the indictment was unconstitutional because the government’s

practice was a fundamentally unfair ambush on him. Gospidon also appears to

argue that the government’s failure to identify the co-conspirators in the indictment



                                          2
amounted to a violation of his confrontation and cross-examination rights. These

arguments were first made on appeal.

       Where a defendant fails to raise an objection to the indictment until the

appeal, we “must find the indictment sufficient unless it is so defective that it does

not, by any reasonable construction, charge an offense for which the defendant is

convicted.” United States v. Chilcote, 724 F.2d 1498, 1504-05 (11th Cir. 1984).

That is clearly not the case here and we conclude that the indictment was not

fundamentally defective for failing to specifically name Gospidon’s co-

conspirators. Gospidon’s other constitutional claims are waived, as he did not

provide any analysis, citations to the record, or citations to any legal authority in

his brief.

       Gospidon also argues on appeal that the district court erred in denying his

motion for judgment of acquittal, asserting that the government’s evidence was

insufficient to support a conviction of conspiracy. He argues that although other

people sold drugs from his apartment, this evidence is circumstantial and

insufficient proof of a conspiracy. We review sufficiency of the evidence de novo

to determine whether a reasonable jury could have concluded that the evidence

established the defendant’s guilt beyond a reasonable doubt. United States v.

Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). In so doing, we view the evidence



                                            3
in the light most favorable to the government and make all reasonable inferences

and credibility choices in the government’s favor. Id. In this case, the evidence

presented at trial indicated that Gospidon began using his girlfriend’s apartment to

sell drugs, and soon thereafter invited other sellers to use the apartment as a drug

sales center. The evidence in this record clearly supported the jury’s finding that

Gospidon conspired with others to sell crack.

      Finally, Gospidon argues that his trial counsel was ineffective for failing to

request a specific buyer-seller jury instruction, which would instruct the jury on the

difference between a conspiracy and a series of buyer-seller drug transactions. He

was entitled to have jury instructions presented for any theory of defense that has a

foundation in the evidence. He further contends that the failure could not have

been a judgment call because the instruction would have directly aided the defense

and would not have any negative consequences. Gospidon also argues that his trial

counsel was ineffective because the attorney failed to obtain the names of

Gospidon’s co-conspirators. He argues that if such a request had been made, it

would have been granted, and that knowledge of the identities of the co-

conspirators was essential to a meaningful defense.

      We generally will not consider an ineffective-assistance-of-counsel claim

raised on direct appeal “because there usually has been insufficient opportunity to



                                           4
develop the record regarding the merits” of the claim. United States v. Mayes, 158

F.3d 1215, 1219 n.6 (11th Cir. 1998) (citation omitted). That is the case here and

we, thus, decline to reach the ineffective assistance claims because the record is

inadequate.

      AFFIRMED.




                                          5